CHANGE IN TERMS AGREEMENT

 

Borrower:

American Church Mortgage Company

10400 Yellow Circle Dr Ste 102

Minnetonka, MN 55343

Lender:

Alerus Financial, N.A.

2300 S Columbia Rd

Grand Forks, ND 58201

(800) 279-3200

 

Principal Amount:  $4,000,000.00 Date of Agreement:  July 22, 2019

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Original Promissory Note dated April 9,
2018 in the amount of $4,000,000.00 between American Church Mortgage Company and
Alerus Financial, N.A.

DESCRIPTION OF CHANGE IN TERMS. Extend maturity date from July 9, 2019 to July
22, 2020 and adjust interest rate and floor rate.

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on July 22, 2020. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning September 1, 2019, with all subsequent interest payments
to be due on the same day of each month after that.

VARIABLE INTEREST RATE. The interest rate on this loan is subject to change from
time to time based on changes in an independent index which is the prevailing
London Interbank Offered Rate (LIBOR) for deposits in U.S. dollars having a
maturity equal to one month (the “Index”) as published by Bloomberg Financial
Markets Information Services (the "Index"). The Index is not necessarily the
lowest rate charged by Lender on its loans. If the Index becomes unavailable
during the term of this loan, Lender may designate a substitute index after
notifying Borrower. Lender will tell Borrower the current Index rate upon
Borrower's request. The interest rate change will not occur more often than each
month. Borrower understands that Lender may make loans based on other rates as
well. The Index currently is 2.412% per annum. Interest on the unpaid principal
balance of this loan will be calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using a rate of 2.700 percentage points over the
Index, rounded to the nearest 0.001 percent, adjusted if necessary for any
minimum and maximum rate limitations described below, resulting in an initial
rate of 5.112%. NOTICE: Under no circumstances will the interest rate on this
loan be less than 4.750% per annum or more than the maximum rate allowed by
applicable law.

INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this loan is computed using this method.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:

AMERICAN CHURCH MORTGAGE COMPANY

 

By:____/s/ Philip J. Myers______________________

Philip J Myers, President of American Church Mortgage Company

LENDER:

ALERUS FINANCIAL, N.A.

 

X ____/s/ Dean L. Friesen_____________________

Authorized Signer

